 

Exhibit 10.333

 

FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

Flagler Village Site, Fort Lauderdale, FL – Andrews Village Property

 

This FOURTH AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of September 15, 2015 (the “Amendment Date”), by and
among ArchCo Residential LLC (“Purchaser”), and Andrews Village LLC (“Seller”).

 

Recitals

 

This Amendment is made with respect to the following facts:

 

A.           Seller and Purchaser entered into that certain Agreement of
Purchase and Sale dated as of January 12, 2015 (the “Original Agreement”), with
respect to the real property owned by Seller and located on the east side of
North Andrews Avenue between NE 5th Street and NE 6th Street in Fort Lauderdale,
Florida, (the “Property”), as more particularly described in the Original
Agreement.

 

B.           Seller and Purchaser entered into an Amendment to the Original
Agreement dated as of February 9, 2015 (the “First Amendment”), a Second
Amendment to the Original Agreement dated as of April 30, 2015 (the “Second
Amendment”), and a Third Amendment to the Original Agreement dated as of
June 30, 2015 (the “Third Amendment”). The Original Agreement, as amended by the
First Amendment, the Second Amendment and the Third Amendment, is referred to in
this Amendment as the “Purchase Agreement”.

 

C.           While not a party to the Original Agreement, Lender signed the
Original Agreement as consenting to the consummation of the transactions
described in the Purchase Agreement.

 

D.           Seller and Purchaser desire to amend the Purchase Agreement in
accordance with this Amendment.

 

Agreement

 

In consideration of the foregoing Recitals, the conditions, terms, covenants and
agreements set forth in this Amendment, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree that the Purchase Agreement is amended as set forth
in this Amendment:

 

1.          Defined Terms. Each initially capitalized term used in this
Amendment has the meaning set forth for that term in the Purchase Agreement,
unless it is otherwise defined in this Amendment.

 

2.          Extension of Closing Date. Section 1.1(h) of the Purchase Agreement
is amended to read as follows:

 

“(h) Closing Date:             As designated by Purchaser upon not less than
five Business Days’ prior notice, but not later than October 31, 2015.”

 

3.          Purchaser Price. Section 1.1(f) of the Purchase Agreement is amended
to read as follows:

 

“(f)         Purchase Price: $2,500,000.00; plus the Purchase Price shall be
increased by the sum of:

 

(i)          $150,000.00; and

 

(ii)         $56,980.00 (for interest that accrues on the outstanding principal
balance of the loan secured by the Mortgage at the rate of $308.00 per day for
the period beginning on April 30, 2015 and ending on October 31, 2015).

 

This Section 1.1(f) supersedes Section 1.1(f) of the Original Agreement as
previously modified by Section 2.1 of the Third Amendment.”

 

 
 

 

4.          Extension Period Interest. In consideration for and as a condition
of the extension of the outside Closing Date in accordance with Section 2 of
this Amendment, Purchaser will pay to Seller the amount of $14,168.00 (the
“Extension Period Interest Amount”), for interest that accrues on the
outstanding principal balance of the loan secured by the Mortgage at the rate of
$308.00 per day for the period beginning on September 16, 2015 and ending on
October 31, 2015, within three Business Days after the Execution Date. Seller
shall (a) pay the Extension Period Interest Amount to Lender not later than two
Business Days after Seller receives the Extension Period Interest Amount, and
(b) instruct Lender to (i) apply the Earnest Money to reduce Seller’s
outstanding indebtedness to Lender under the loan secured by the Mortgage, and
(ii) acknowledge in writing the receipt and application of the Extension Period
Interest Amount for such purpose to Seller and Purchaser within three Business
Days after the Seller pays the Extension Period Interest Amount to Lender
pursuant to this Section 4. So long as Seller received the Extension Period
Interest and pays it to Lender in accordance with this Section 4, the Extension
Period Interest Amount shall not be refundable to Purchaser. So long Purchaser
pays the Extension Period Interest Amount to Seller, the Extension Period
Interest Amount shall be applied to the Purchase Price.

 

5.          Required Lighting Costs. In consideration for and as a condition of
the extension of the outside Closing Date in accordance with Section 2 of this
Amendment, Purchaser will pay to Seller the Required Light Costs (defined below)
in accordance with this Section 5. Seller has advised Purchaser that (a) the
City of Fort Lauderdale, Florida (the “City”) requires Seller to install
emergency and exit lighting in the existing building on the Property (the
“Required Lighting”), and (b) the cost of installing the Required Lighting will
not exceed $4,500.00. Purchaser will reimburse Seller not more than $4,500.00
for the costs of installing the Required Lighting (the “Required Lighting
Costs”) within five Business Days after Seller delivers to Purchaser invoices
for the costs of installing the Required Lighting, together with evidence
reasonably acceptable to Purchaser that the Required Lighting has been installed
at the Property and Seller has paid all costs of installing the Required
Lighting. The amount paid by Purchaser to Seller under this Section 5 shall not
be refundable to Purchaser or applied to the Purchase Price.

 

6.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same Amendment when each party has
signed one of the counterparts. This Amendment may be delivered by facsimile or
other form of electronic transmission.

 

7.          Entire Agreement. The Purchase Agreement, as amended by this
Amendment, constitutes the full and complete agreement and understanding between
Seller and Purchaser and shall supersede all prior communications,
representations, understandings or agreements, if any, whether oral or written,
concerning the subject matter contained in the Purchase Agreement, as so
amended, and no provision of the Purchase Agreement, as so amended, may be
modified, amended, waived or discharged, in whole or in part, except by a
written instrument executed by Seller and Purchaser.

 

8.          Full Force and Effect; Incorporation. Except as modified by this
Amendment, the terms and provisions of the Purchase Agreement are hereby
ratified and confirmed and are and shall remain in full force and effect. If any
inconsistency arises between this Amendment and the Purchase Agreement as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. This Amendment shall be construed to
be a part of the Purchase Agreement and shall be deemed incorporated in the
Purchase Agreement by this reference.

 

9.          Execution Date. This Amendment will be effective as of the Amendment
Date upon on the latest date of execution by Seller, Purchaser or Lender, as
indicated on the signature page of this Amendment (the “Execution Date”).

 

 2 

 

 

The undersigned have executed this Amendment as set forth below.

 

Purchaser:

 

ArchCo Residential LLC

 

By: /s/ Neil T. Brown   Date:  10/6/15   Neil T. Brown, its Chief Executive
Officer    

 

 3 

 

 

Seller:

 

Andrews Village LLC             By: /s/ Richard Schwartz   Date:  10/5/15  
Richard Schwartz, its Managing Member    

 

While not party to the Purchase Agreement, as amended by this Amendment, Lender
consents to Seller entering into this Amendment and the consummation of the
transactions described in the Purchase Agreement, as amended by this Amendment,
in accordance with its terms and conditions.

 

Lender:

 

Sunstate Bank             By: /s/ Charles Davis   Date:  10/5/15 Name: Charles
Davis     Title: CFO    

 

 4 

 